Citation Nr: 1746630	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-30 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to gastroesophageal reflux disease (GERD).
 
2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for fibromyalgia, to include as due to Persian Gulf War syndrome, and formerly claimed as osteopenia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1981 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2017, the Veteran presented sworn testimony during a Travel Board hearing in Columbia, South Carolina, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In the February 2017 hearing, the Veteran withdrew his claim for service connection for high cholesterol and agreed to have his claims of osteopenia and Persian Gulf War syndrome classified together as a claim for service connection for fibromyalgia, to include as due to Gulf War syndrome, as reflected on the title page.  The Board also notes that this claim was subsequently granted by RO in February 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  Affording the Veteran the Benefit of the doubt, the Veteran's GERD is at least as likely as not related to the Veteran's complaints of reflux and indigestion in service.

 
2.  In February 2017, on the record at the Travel Board hearing, the Veteran withdrew his appeal for entitlement to service connection for high cholesterol.

3.  In February 2017, the RO granted entitlement to service connection for fibromyalgia, to include as due to Gulf War syndrome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD are met. 38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for withdrawal of the appeals with respect to the issue of entitlement to service connection for high cholesterol by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The Board lacks jurisdiction over the issue of entitlement to service connection for fibromyalgia because the issue has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2016).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for High Cholesterol - Withdrawn

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative. 
38 C.F.R. § 20.204.  In the present case, on the record at the February 2017 hearing the Veteran withdrew his appeal for service connection for high cholesterol; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of service connection for these issues and the appeals as to this issue is therefore dismissed.

Service Connection for Fibromyalgia- Dismissed

In February 2017, at his hearing before the Board, the Veteran clarified that his claims for osteopenia and Persian Gulf War syndrome were really a claim for fibromyalgia, to include as due to Gulf War syndrome, and that the issues could be re-characterized as entitlement to service connection to fibromyalgia. Later that month, the RO granted service connection for fibromyalgia.  Therefore, the rating decision favorably resolved that issue in full.  Because there is no longer a case or controversy to resolve with regard to the issue of entitlement to service connection for fibromyalgia, this issue has been rendered moot and is no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the claim must be dismissed.

Service Connection - GERD

Since the Board is granting the Veteran's appeal for GERD there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits

A June 2011 VA treatment includes a diagnosis of GERD, and the Veteran's service treatment records includes reports from the Veteran in April 2001 of frequent indigestion also noted as "reflux."  Relating this in-service complaint to the Veteran's current diagnosis of GERD, A June 2011 treatment note includes a notation by a Dr. D. that in his medical opinion the symptoms that the Veteran experienced in-service may be related to his current symptoms of GERD.  While acknowledging that the Veteran's clinician used equivocal language in his opinion, the Veteran's complaints of reflux and indigestion in and since service, along with his later diagnosis of GERD based on the same complaints, in addition to the clinician's opinion that the symptoms and the GERD may be related, provides sufficient evidence of a nexus between the symptoms in service, the continuous symptoms since service and the current diagnosis of GERD. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  

Accordingly, entitlement to service connection for GERD is warranted.





ORDER

Entitlement to service connection for GERD is granted.

Entitlement to service connection for fibromyalgia, to include as due to Gulf War syndrome, formerly claimed as osteopenia is dismissed.

Entitlement to service connection for high cholesterol is dismissed.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


